      Case 9:20-cv-00107-DLC-KLD Document 1 Filed 07/14/20 Page 1 of 12



ALAN D. GREENBERG
Environmental Defense Section
U.S. Department of Justice
999 18th Street, Suite 370
Denver, CO 80202
Phone: (303) 844-1804
Email: alan.greenberg@usdoj.gov

KURT G. ALME
United States Attorney
LEIF M. JOHNSON
First Assistant U.S. Attorney
U.S. Attorney=s Office
2601 2nd Avenue North, Suite 3200
Billings, MT 59101
Phone: (406) 247-4630
Fax: (406) 657-6058
Email: leif.johnson@usdoj.gov

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


UNITED STATES OF AMERICA,

                   Plaintiff,                 CV 20-___-M-___
             v.

PAUL BUNN and SNYDER                          COMPLAINT
LOGGING AND LANDSCAPING,
LLC.,

                   Defendants.


      The United States of America, through its undersigned attorney, by the

authority of the Attorney General, alleges as follows for its complaint against Paul

Bunn and Snyder Logging and Landscaping, LLC ("Snyder Logging"):
                                          1
      Case 9:20-cv-00107-DLC-KLD Document 1 Filed 07/14/20 Page 2 of 12



                           NATURE OF THE ACTION

      1.     This is a civil action commenced under section 309(b) and (d) of the

Clean Water Act ("CWA"), 33 U.S.C. § 1319(b) and (d), to obtain injunctive relief

and civil penalties against Mr. Bunn and Snyder Logging for the discharge of

pollutants into waters of the United States in Lincoln County, Montana, without

authorization by the United States Department of the Army, in violation of CWA

section 301(a), 33 U.S.C. § 1311(a).

      2.     In this action, the United States seeks: (1) to enjoin the discharge of

pollutants into waters of the United States without a permit in violation of CWA

section 301(a), 33 U.S.C. § 1311(a); (2) to require Mr. Bunn and Snyder Logging,

at their own expense and at the direction of EPA, to restore and/or mitigate the

damages caused by their unlawful activities; and (3) to require Mr. Bunn and

Snyder Logging to pay civil penalties as provided in 33 U.S.C. § 1319(d).

                          JURISDICTION AND VENUE

      3.     This Court has jurisdiction over the subject matter of this Complaint

pursuant to CWA section 309(b), 33 U.S.C. § 1319(b), and 28 U.S.C. §§ 1331,

1345, and 1355.

      4.     Venue is proper in this District pursuant to CWA section 309(b), 33

U.S.C. § 1319(b), and 28 U.S.C. § 1391(b) and (c), because Mr. Bunn and Snyder

Logging reside and conduct business in this District, the subject property is located


                                          2
      Case 9:20-cv-00107-DLC-KLD Document 1 Filed 07/14/20 Page 3 of 12



in this District, and the cause of action alleged in this Complaint arose in this

District.

       5.     Notice of the commencement of this action has been provided to the

State of Montana pursuant to CWA section 309(b), 33 U.S.C. § 1319(b).

                                   THE PARTIES

       6.     The Plaintiff in this action is the United States of America. Authority

to bring this action is vested in the United States Department of Justice pursuant to

28 U.S.C. §§ 516 and 519, and 33 U.S.C. § 1366.

       7.     Defendant Paul Bunn is an individual who resides in Troy, Montana.

       8.     Defendant Snyder Logging is a limited liability company that resides

in Montana.

       9.     At all times relevant to the Complaint, Mr. Bunn owned the real

property known as Lots 10A and 12A, Pleasant Meadow Subdivision, located in

Section 1, Township 35 North, Range 33 West, in Lincoln County, Montana,

which is the subject of this Complaint.

       10.    At all times relevant to the Complaint, Mr. Bunn and/or Snyder

Logging operated and controlled the earthmoving activities that resulted in the

discharge of pollutants into wetlands on Lots 10A and 12A, Pleasant Meadow

Subdivision, that is the subject of this Complaint.




                                           3
      Case 9:20-cv-00107-DLC-KLD Document 1 Filed 07/14/20 Page 4 of 12



                          STATUTORY BACKGROUND

      11.    CWA section 301(a), 33 U.S.C. § 1311(a), prohibits the discharge of

pollutants into navigable waters except in compliance with, inter alia, a permit

issued pursuant to CWA section 404, 33 U.S.C. § 1344.

      12.    CWA section 404(a), 33 U.S.C. § 1344(a), authorizes the Secretary of

the Army, acting through the Chief of Engineers, to issue permits for the discharge

of dredged or fill material into navigable waters at specified disposal sites, after

notice and opportunity for public comment.

      13.    CWA section 502(12), 33 U.S.C. § 1362(12), defines "discharge of a

pollutant" to include "any addition of any pollutant to navigable waters from any

point source."

      14.    CWA section 502(6), 33 U.S.C. § 1362(6), defines "pollutant" to

include, inter alia, dredged spoil, rock, sand and cellar dirt.

      15.    CWA section 502(7), 33 U.S.C. § 1362(7), defines "navigable waters"

as "the waters of the United States, including the territorial seas."

      16.    CWA section 502(14), 33 U.S.C. § 1362(14), defines "point source"

to include "any discernible, confined and discrete conveyance . . . from which

pollutants are or may be discharged."

      17.    CWA section 502(5), 33 U.S.C. § 1362(5), defines "person" to include

an individual and a corporation.


                                           4
     Case 9:20-cv-00107-DLC-KLD Document 1 Filed 07/14/20 Page 5 of 12



      18.   CWA section 309(b), 33 U.S.C. § 1319(b), authorizes the

commencement of a civil action for appropriate relief, including a permanent or

temporary injunction, against any person who violates CWA section 301(a), 33

U.S.C. § 1311(a).

      19.   CWA section 309(d), 33 U.S.C. § 1319(d), authorizes the

commencement of an action for civil penalties against any person who violates

CWA section 301(a), 33 U.S.C. § 1311(a).

                           GENERAL ALLEGATIONS

      20.   Commencing in approximately 2013, at specific times best known by

Mr. Bunn and Snyder Logging, Mr. Bunn and Snyder Logging and/or persons

acting on Mr. Bunn's and Snyder Logging’s behalf, discharged dredged or fill

material into waters of the United States without a permit under CWA Section 404

at Lots 10A and 12A, Pleasant Meadow Subdivision, described above in

paragraphs 9 and 10 (hereinafter referred to as the “Pleasant Meadow Property").

This discharge of dredged or fill material was associated with the mechanical

clearing, excavating, and grading of wetlands, the stockpiling of excavated

materials, and the construction of berms on the Pleasant Meadow Property.

      21.   The dredged or fill material that Mr. Bunn and Snyder Logging and/or

persons acting on their behalf caused to be discharged includes, among other




                                         5
      Case 9:20-cv-00107-DLC-KLD Document 1 Filed 07/14/20 Page 6 of 12



things, dirt, spoil, rock and sand, all of which constitute "pollutants" as defined in

CWA section 502(6), 33 U.S.C. § 1362(6).

      22.    Mr. Bunn and Snyder Logging and/or persons acting on their behalf

used mechanized earth-moving equipment to accomplish the discharges. This

equipment constitutes "point sources" as defined in CWA section 502(14), 33

U.S.C. § 1362(14).

      23.    Mr. Bunn and Snyder Logging did not obtain a permit from the

Secretary of the Army, acting through the Corps of Engineers, for the discharges of

dredged or fill material into waters of the United States as required by CWA

sections 301(a) and 404, 33 U.S.C. §§ 1311(a) and 1344.

      24.    Mr. Bunn owns the land on which each unauthorized discharge of

dredged or fill material into waters of the United States occurred, and Mr. Bunn

and Snyder Logging controlled the activities that resulted in the unauthorized

discharge of dredged or fill material into waters of the United States.

      25.    Mr. Bunn and Snyder Logging conducted, contracted for, supervised

and/or otherwise controlled the unauthorized activities at issue in Paragraph 20.

      26.    Mr. Bunn and Snyder Logging are persons within the meaning of

CWA section 502(5), 33 U.S.C. § 1362(5).




                                           6
      Case 9:20-cv-00107-DLC-KLD Document 1 Filed 07/14/20 Page 7 of 12



      27.    Prior to Mr. Bunn and Snyder Logging’s activities described in

Paragraph 20 above, the Pleasant Meadow Property contained wetlands at the

location of Mr. Bunn's and Snyder Logging’s activities.

      28.    These wetlands exhibited hydric soils, hydrophytic vegetation, and

wetland hydrology and therefore meet the definition of wetland at 40 C.F.R. §

230.3(t) (1986).

      29.    The wetlands on the Pleasant Meadow Property at the location of Mr.

Bunn's and Snyder Logging’s activities directly abut the Yaak River, a relatively

permanent river with perennial flow, and/or streams or channels that flow at least

intermittently directly or indirectly into the Yaak River.

      30.    The wetlands on the Pleasant Meadow Property at the location of Mr.

Bunn's and Snyder Logging’s activities are adjacent to waters of the United States.

      31.    The Yaak River flows into the Kootenai River.

      32.    The Yaak River near the Pleasant Meadow Property is a relatively

permanent, continuously flowing body of water.

      33.    The Yaak River and the Kootenai River each form a geographic

feature that is described in ordinary parlance as a river.

      34.    The Yaak River and the Kootenai River are traditional navigable

waters.




                                           7
      Case 9:20-cv-00107-DLC-KLD Document 1 Filed 07/14/20 Page 8 of 12



      35.    The Kootenai River is listed by the State of Montana as an impaired

water under section 303 of the Clean Water Act. The Kootenai River is water

quality impaired from the Yaak River confluence to the downstream border with

Idaho for aquatic life.

      36.    The Pleasant Meadow Property contains wetlands that possess a

significant nexus to the Yaak River and Kootenai River.

      37.    The wetlands filled by Mr. Bunn and Snyder Logging at the Pleasant

Meadow Property, together with similarly situated lands in the region, served

functions important to the health of the Yaak River and Kootenai River

watersheds, including but not limited to: base flow regulation and floodwater

storage; pollutant filtering; sediment reduction and trapping; and general habitat

and food chain production.

      38.    The wetlands filled by Mr. Bunn and Snyder Logging at the Pleasant

Meadow Property, together with similarly situated lands in the region, significantly

affect the chemical, physical and biological integrity of the Yaak River and the

Kootenai River.

      39.    The wetlands previously located at the Pleasant Meadow Property and

filled by Mr. Bunn and Snyder Logging were waters of the United States and

navigable waters under CWA section 502(7), 33 U.S.C. § 1362(7).




                                          8
      Case 9:20-cv-00107-DLC-KLD Document 1 Filed 07/14/20 Page 9 of 12



      40.     Mr. Bunn and Snyder Logging have violated and continue to violate

CWA section 301(a), 33 U.S.C. § 1311(a), by the unauthorized discharges of

dredged or fill material into waters of the United States, including wetlands, at the

Pleasant Meadow Property.

      41.     Each day that such material remains in place constitutes a separate

violation of CWA section 301(a), 33 U.S.C. § 1311(a).

      42.     Unless enjoined, Mr. Bunn and Snyder Logging are likely to continue

to discharge dredged or fill material into and/or to allow dredged or fill material to

remain in the Pleasant Meadow Property, in violation of CWA section 301, 33

U.S.C. § 1311.

                             CLAIM FOR RELIEF
    (Discharge Into Waters of the United States without a Section 404 Permit)

      43.     Plaintiff repeats and realleges the allegations set forth in Paragraphs 1

through 42.

      44.     Commencing in approximately 2013, at times better known to Mr.

Bunn and Snyder Logging, Mr. Bunn and Snyder Logging and/or persons acting

on Mr. Bunn's and Snyder Logging’s behalf discharged dredged or fill material

into wetlands at the Pleasant Meadow Property, located in Lincoln County,

Montana.




                                           9
       Case 9:20-cv-00107-DLC-KLD Document 1 Filed 07/14/20 Page 10 of 12



        45.   The wetlands filled at the Pleasant Meadow Property are "waters of

the United States" within the meaning of the Clean Water Act and the regulations

promulgated thereunder.

        46.   Mr. Bunn and Snyder Logging did not obtain a permit from the

Secretary of the Army for the discharges of this dredged or fill material into waters

of the United States as required by the Clean Water Act.

                              PRAYER FOR RELIEF

        WHEREFORE, the Plaintiff, the United States of America, respectfully

requests that this Court order the following relief:

        That Mr. Bunn and Snyder Logging be permanently enjoined from

discharging or causing the discharge of dredged or fill material or other pollutants

into any waters of the United States except in compliance with the Clean Water

Act;

        That Mr. Bunn and Snyder Logging be enjoined to undertake measures, at

Mr. Bunn's and Snyder Logging’s own expense and at the direction of EPA, to

effect complete restoration of the Pleasant Meadow Property and/or to conduct

mitigation for irreversible environmental damage, as appropriate;

        That Mr. Bunn and Snyder Logging be assessed pursuant to CWA section

309(d), 33 U.S.C. § 1319(d), a civil penalty for each day of each violation of CWA

section 301(a), 33 U.S.C. § 1311(a);


                                          10
      Case 9:20-cv-00107-DLC-KLD Document 1 Filed 07/14/20 Page 11 of 12



       That the United States be awarded costs and disbursements in this action;

and

       That this Court grant the United States such other relief as the Court may

deem just and proper.

       DATED this 14th day of July, 2020.

                                       /s/ Alan D. Greenberg
                                       ALAN D. GREENBERG
                                       Environmental Defense Section
                                       U.S. Department of Justice
                                       999 18th St., Suite 370
                                       Denver, Colorado 80202
                                       Phone: (303) 844-1366
                                       Fax: (303) 844-1350
                                       E-mail: alan.greenberg@usdoj.gov

                                       KURT G. ALME
                                       United States Attorney
                                       for the District of Montana

                                       /s/ Leif M. Johnson
                                       LEIF M. JOHNSON
                                       First Assistant United States Attorney
                                       U.S. Attorney's Office
                                       2601 2nd Ave. North, Suite 3200
                                       Billings, MT 59101
                                       Phone: (406) 657 6101
                                       FAX: (406) 657 6058
                                       E-mail: LJohnson4@usdoj.gov
                                       Attorneys for Plaintiff United States




                                         11
    Case 9:20-cv-00107-DLC-KLD Document 1 Filed 07/14/20 Page 12 of 12



OF COUNSEL:

Margaret J. (Peggy) Livingston, Attorney
United States Environmental Protection Agency
Region 8
1595 Wynkoop St.
Denver, Colorado 80202




                                      12
-6 5HY         &,9,/&29(56+((7
                             Case 9:20-cv-00107-DLC-KLD Document 1-1 Filed 07/14/20 Page 1 of 1
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

, D      3/$,17,))6                                                                                           '()(1'$176
UNITED STATES OF AMERICA                                                                                     PAUL BUNN and SNYDER LOGGING AND LANDSCAPING, LLC.,

     E &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                        &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW                                Lincoln County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               127( ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                              7+(75$&72)/$1',192/9('
                                                                                                                  
     F $WWRUQH\V(Firm Name, Address, and Telephone Number)                                                 $WWRUQH\V(If Known)
LEIF M. JOHNSON, First Assistant United States Attorney
District of Montana, 2601 2nd Ave. N, Suite 3200, Billings, MT 59101
(406) 247-4630

,,%$6,62)-85,6',&7,21(Place an “X” in One Box Only)                                     ,,,&,7,=(16+,32)35,1&,3$/3$57,(6 (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                                               and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                        37) '()         37)  '()
        3ODLQWLII                            (U.S. Government Not a Party)                         &LWL]HQRI7KLV6WDWH                              u     u    ,QFRUSRUDWHGor3ULQFLSDO3ODFH                             u     u 
                                                                                                                                                                    RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                               &LWL]HQRI$QRWKHU6WDWH                  u          u        ,QFRUSRUDWHGand3ULQFLSDO3ODFH                   u          u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                                             RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                   &LWL]HQRU6XEMHFWRID                   u          u        )RUHLJQ1DWLRQ                                     u          u 
                                                                                                   )RUHLJQ&RXQWU\
,91$785(2)68,7(Place an “X” in One Box Only)                                                                                                        &OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV
           &2175$&7                                            72576                                  )25)(,785(3(1$/7<                                    %$1.5837&<                                27+(567$787(6
u   ,QVXUDQFH                    3(5621$/,1-85<            3(5621$/,1-85<         u 'UXJ5HODWHG6HL]XUH                    u $SSHDO86&                      u )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                  u 3HUVRQDO,QMXU\           RI3URSHUW\86&                 u :LWKGUDZDO                             u 4XL7DP 86&
u   0LOOHU$FW                   u $LUSODQH3URGXFW                  3URGXFW/LDELOLW\   u 2WKHU                                        86&                                  D
u   1HJRWLDEOH,QVWUXPHQW                 /LDELOLW\            u +HDOWK&DUH                                                                                                       u 6WDWH5HDSSRUWLRQPHQW
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                   3KDUPDFHXWLFDO                                                        3523(57<5,*+76                           u $QWLWUXVW
        (QIRUFHPHQWRI-XGJPHQW             6ODQGHU                      3HUVRQDO,QMXU\                                                    u &RS\ULJKWV                             u %DQNVDQG%DQNLQJ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶                3URGXFW/LDELOLW\                                                  u 3DWHQW                                 u &RPPHUFH
u   5HFRYHU\RI'HIDXOWHG                 /LDELOLW\            u $VEHVWRV3HUVRQDO                                                     u 3DWHQW$EEUHYLDWHG                   u 'HSRUWDWLRQ
       6WXGHQW/RDQV                u 0DULQH                            ,QMXU\3URGXFW                                                      1HZ'UXJ$SSOLFDWLRQ                u 5DFNHWHHU,QIOXHQFHGDQG
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                    /LDELOLW\                                                         u 7UDGHPDUN                                   &RUUXSW2UJDQL]DWLRQV
u   5HFRYHU\RI2YHUSD\PHQW               /LDELOLW\             3(5621$/3523(57<                      /$%25                               62&,$/6(&85,7<                            u &RQVXPHU&UHGLW
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH             u 2WKHU)UDXG             u )DLU/DERU6WDQGDUGV                    u +,$ II                                  86&RU
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH             u 7UXWKLQ/HQGLQJ             $FW                                    u %ODFN/XQJ                         u 7HOHSKRQH&RQVXPHU
u   2WKHU&RQWUDFW                        3URGXFW/LDELOLW\     u 2WKHU3HUVRQDO          u /DERU0DQDJHPHQW                        u ',:&',::  J                            3URWHFWLRQ$FW
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                    3URSHUW\'DPDJH           5HODWLRQV                              u 66,'7LWOH;9,                         u &DEOH6DW79
u   )UDQFKLVH                             ,QMXU\                u 3URSHUW\'DPDJH         u 5DLOZD\/DERU$FW                       u 56,  J                             u 6HFXULWLHV&RPPRGLWLHV
                                     u 3HUVRQDO,QMXU\                 3URGXFW/LDELOLW\    u )DPLO\DQG0HGLFDO                                                                        ([FKDQJH
                                              0HGLFDO0DOSUDFWLFH                                      /HDYH$FW                                                                           u 2WKHU6WDWXWRU\$FWLRQV
       5($/3523(57<                     &,9,/5,*+76            35,621(53(7,7,216          u 2WKHU/DERU/LWLJDWLRQ                    )('(5$/7$;68,76                          u $JULFXOWXUDO$FWV
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV           +DEHDV&RUSXV             u (PSOR\HH5HWLUHPHQW                     u 7D[HV 863ODLQWLII                  u (QYLURQPHQWDO0DWWHUV
u   )RUHFORVXUH                  u 9RWLQJ                    u $OLHQ'HWDLQHH               ,QFRPH6HFXULW\$FW                          RU'HIHQGDQW                          u )UHHGRPRI,QIRUPDWLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW                u 0RWLRQVWR9DFDWH                                                     u ,56²7KLUG3DUW\                             $FW
u   7RUWVWR/DQG                u +RXVLQJ                        6HQWHQFH                                                                  86&                           u $UELWUDWLRQ
u   7RUW3URGXFW/LDELOLW\                $FFRPPRGDWLRQV        u *HQHUDO                                                                                                            u $GPLQLVWUDWLYH3URFHGXUH
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV    u 'HDWK3HQDOW\                    ,00,*5$7,21                                                                            $FW5HYLHZRU$SSHDORI
                                              (PSOR\PHQW               2WKHU                     u 1DWXUDOL]DWLRQ$SSOLFDWLRQ                                                                $JHQF\'HFLVLRQ
                                     u $PHUZ'LVDELOLWLHV    u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ                                                                    u &RQVWLWXWLRQDOLW\RI
                                              2WKHU                 u &LYLO5LJKWV              $FWLRQV                                                                                6WDWH6WDWXWHV
                                     u (GXFDWLRQ                 u 3ULVRQ&RQGLWLRQ
                                                                     u &LYLO'HWDLQHH
                                                                           &RQGLWLRQVRI
                                                                           &RQILQHPHQW
925,*,1(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u         5HPDQGHGIURP           u  5HLQVWDWHGRU              u  7UDQVIHUUHGIURP
                                                                                                                                                u  0XOWLGLVWULFW                                          u 0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                             $SSHOODWH&RXUW             5HRSHQHG                        $QRWKHU'LVWULFW       /LWLJDWLRQ                                          /LWLJDWLRQ
                                                                                                                       (specify)                        7UDQVIHU                                              'LUHFW)LOH
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                          33 U.S.C. § 1319(b) and (d)
9,&$86(2)$&7,21                     %ULHIGHVFULSWLRQRIFDXVH
                                          Injunctive relief and civil penalties from Clean Water Act violations.
9,,5(48(67(',1    u &+(&.,)7+,6,6$&/$66$&7,21                                                '(0$1'                                                 &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
&203/$,17      81'(558/()5&Y3                                                                                                               -85<'(0$1'         u <HV      u 1R
9,,,5(/$7('&$6( 6
                       (See instructions):
,)$1<                           -8'*(                                                                                                      '2&.(7180%(5
'$7(                                                                    6,*1$785(2)$77251(<2)5(&25'
07/14/2020                                                             /s/ Leif M. Johnson
)252)),&(86(21/<

    5(&(,37                     $02817                                   $33/<,1*,)3                                          -8'*(                                       0$*-8'*(
